Citation Nr: 1100762	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
medical expenses incurred from May 11, 2006,to May 26, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (Board) is from a 
July 2006 determination by the Department of Veterans Affairs 
(VA) Central Arkansas Veterans Healthcare System (CAVHS) in 
Little Rock, Arkansas.

In October 2007, June 2009, and February 2010, the Board remanded 
this issue to the CAVHS for further evidentiary development.  
After completion of the most recently requested development, the 
case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran, who suffers from Alzheimer's disease, incurred 
private medical expenses at Baptist Health Medical Center from 
May 9, 2006, to May 26, 2006.  

2.  The CAVHS approved payment or reimbursement of private 
medical expenses incurred as a result of emergency treatment at 
Baptist Health Medical Center from May 9, 2006, to May 10, 2006.

3.  VA payment or reimbursement of the private medical expenses 
incurred from May 11, 2006, to May 26, 2006, at Baptist Health 
Medical Center was not authorized.

4.  A preponderance of the evidence shows that at the time the 
Veteran could be transferred safely to the Little Rock VAMC, VA 
was not capable of accepting transfer because no beds were 
available.

5.  The medical expenses incurred at Baptist Health Medical 
Center from May 11, 2006, to May 26, 2006, were for treatment of 
a continued medical emergency.

CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Baptist Health 
Medical Center from May 11, 2006, to May 26, 2006, is granted.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R.        §§ 
17.120, 17.121 (2010); Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Without deciding whether VA has a duty to notify and assist a 
claimant under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the 
appellant's claim is being granted in full; therefore, a full 
discussion of whether VA needed to meet or met these duties is 
not needed.  

Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized in advance by VA.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. 
App. 539, 541 (1997).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or reimbursement 
of the expenses of care, not previously authorized, in a private 
or public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed, 
under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a Veteran in need of such care or services: 
      (1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated 
service- connected disability; 
(3) For any disability of a Veteran who has a total 
disability permanent in nature, resulting from a 
service-connected disability; 
(4) For any illness, injury or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A.      § 
Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for reasons 
set forth in 38 C.F.R.      § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120.  All three of these statutory requirements 
must be met before payment may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 
68 (1993).

Additionally, claims for payment of the costs of emergency 
hospital care or medical services under Section 1728 will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended at 
the point when a VA physician has determined that, based on sound 
medical judgment, a Veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the disability.  
38 C.F.R. § 17.121.

The Veterans Millennium Health Care and Benefits Act provides 
that payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R.              §§ 
17.1000- 1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, and 
is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted 
on November 30, 1999, and took effect 180 days after the date of 
enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule 
implementing the new statute provides that its effective date is 
May 29, 2000, and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on or 
after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, 
the service rendered occurred after the effective date of the 
"Millennium Bill Act."  Therefore, it is potentially applicable 
to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits 
Act provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those Veterans who are active Department 
health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the provisions 
of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1000-1008.  To be eligible for payment or reimbursement for 
emergency services for non- service connected conditions in non-
VA facilities, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use such provider 
beforehand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would be 
met by evidence establishing that a Veteran was brought to 
a hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

      (h) (not applicable here).

i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for  emergency treatment provided.

38 C.F.R. § 17.1002.  Failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing unauthorized 
private medical expenses.

The Board notes that on October 10, 2008, S. 2162, designated as 
the Veterans' Mental Health and Other Care Improvements Act of 
2008, was signed by the President.  This bill makes various 
changes to Veteran's mental health care and also addresses other 
health care related matters.  Relevant to the instant case, the 
new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" Veteran furnished 
by a non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the criteria 
that defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility and 
such facility is capable of accepting such transfer; or such time 
as a Department facility or other Federal facility accepts such 
transfer if: (I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  Id; 38 U.S.C.A. 
§§ 1725, 1728.

The Board will consider and apply the amended versions of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

With the aforementioned criteria in mind, the Board notes that 
the facts of this appeal are not in dispute.  Specifically, on 
May 9, 2006, the Veteran, who suffers from Alzheimer's disease, 
arrived at the emergency room (ER) of Baptist Health Medical 
Center in an ambulance after having wandered away from his home 
and becoming lost in the woods for 6 days.  Admission notes from 
May 9, 2006, show that the Veteran was brought to the appellant's 
emergency department with cuts and abrasions, including multiple 
puncture wounds on his feet.  Feces were caked in his mouth and 
covered his body.  The Veteran was severely dehydrated and 
suffered from prerenal azotemia, hypernatremia, uncontrolled 
diabetes mellitus, abnormal liver function, and rhabdomyolysis.  
Because of his dementia, he was unable to advise the ambulance 
team of his need to report for treatment at a VA medical 
facility.  The Veteran was treated for his many injuries and 
transferred to the intensive care unit for treatment of his 
severe dehydration and uncontrolled diabetes mellitus.  On May 
10, 2006, the Veteran's wife advised the case coordinator that 
the Veteran had no health insurance and was treated at VA 
facilities.  Contact was promptly made with the VAMC in North 
Little Rock, Arkansas, and the case coordinator at Baptist Health 
Medical Center was told that a physician would be contacting 
them.  According to the appellant's hearing testimony, they were 
advised that there were no beds in the intensive care unit at the 
VAMC.  

On May 15, 2006, the Veteran was approved for transfer to the 
neurology floor, but, according to the appellant's hearing 
testimony, was not yet stable for discharge.  The Veteran's wife 
was advised that she could no longer be expected to handle the 
Veteran's needs at home, and that she should seek VA extended 
care services for him.  On May 16, 2006, the VAMC was contacted 
to see if any beds were available on the neurology floor.  On May 
17, the VA Medical Center advised that it had no beds, and that 
the Veteran had been placed on the waiting list.  On May 19, the 
Veteran's wife formally applied for extended care services at the 
VAMC.  On May 24, the VAMC declined her application for VA 
extended care benefits.  On May 26, the Veteran was deemed stable 
for discharge from Baptist Health Medical Center.  He was 
released to the care of his wife, who advised of her plans to 
have the Veteran admitted to a private long-term care facility.   

By virtue of the agreement to pay for the medical expenses 
associated with the Veteran's ambulance and emergency treatment 
on May 9 and 10, 2006, the CAVHS essentially conceded that, at 
least up to the point of admission until May 11, 2006, the 
Veteran met the requirements of 38 U.S.C.A. § 1728(a) and 38 
C.F.R. §17.120.  In this regard, it is noted that the Veteran's 
condition was still unstable; that the Veteran was unable to 
advise the ambulance team of his need to report for treatment at 
the VAMC because of his dementia; and VA or other Federal 
facilities were not feasibly available to treat the Veteran.

As noted above, under 38 C.F.R. § 17.121, payment or 
reimbursement will not be approved for any period beyond the date 
for which the medical emergency ended.  An emergency shall be 
deemed to have ended when a VA physician has determined that the 
Veteran could have been transferred to a VA medical center for 
continuation of treatment or when the Veteran could have reported 
to a VA medical center for treatment.  See 38 C.F.R. § 17.121.

The Board finds that the criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred from May 11, 2006, 
to May 26, 2006, are met. See 38 U.S.C.A. § 1728(a); 38 C.F.R. 
§17.120.  Although the appellant determined that the Veteran was 
stable to transfer to a VA facility as of May 15, 2006, no VA or 
other Federal facility was apparently capable of accepting such a 
transfer at the time.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
at 4123-24.  The appellant requested transfer to the VAMC's 
intensive care unit on May 10, 2006, and was advised that no beds 
were available.  After the Veteran was transferred to the 
neurology floor on May 15, 2006, the appellant again requested 
transfer; however, the Veteran was placed on a waiting list due 
to lack of bed space.  CAVHS also rejected the Veteran's 
application for transfer to its extended care facility.  Given 
that no VA or other Federal facility was capable of accepting 
transfer at the time the Veteran could have been transferred 
safely thereto, the Board finds that the medical care rendered 
during the remainder of the Veteran's stay at Baptist Memorial 
Health Center constituted "emergency treatment."  See id.  
Accordingly, the Veteran's medical emergency continued through 
his discharge from the hospital on May 26, 2006.  

In light of the foregoing, the Board finds that the treatment the 
Veteran received at Baptist Health Medical Center from May 11, 
2006, to May 26, 2006, was for an ongoing emergency that did not 
resolve at any time prior to his discharge from the 


hospital and transfer to a private facility for extended care.  
Based on this finding, the Board concludes that the criteria for 
entitlement to payment of unauthorized medical expenses for 
services rendered at Baptist Health Medical Center from May 11, 
2006, to May 26, 2006, are met. The evidence in this case 
supports the appellant's claim and it is therefore granted.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Baptist Health Medical Center from May 11, 2006, to 
May 26, 2006, is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


